Detailed Action
	This action is responsive to an original application filed on 2/13/2020 with acknowledgement that this application claims a priority date of 2/14/2019 to foreign application AU2019900471.
	Claims 1-16 are currently pending.  Claims 4, 6, 10, and 16 have been withdrawn from further consideration.  Claim 1 is an independent claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Spray Head System Species B (Fig. 5a), Manifold Location Relative to Each Other Sub-Species A (Figs. 1a-3), Manifold Location Relative to Fan Sub-Species A, Manifold Location Relative to Periphery of Fan Sub-Species A, and Manifold Shape Sub-Species B, in the reply filed on 12/10/2021 is acknowledged.
Claims 4, 6, 10, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2021.
Information Disclosure Statement
The listing of references in an international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS 
The information disclosure statement (IDS) submitted on 2/13/2020 was filed on the application filing date of 2/13/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 29 (Fig. 1b) and 14c (Fig. 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2, 5, 8-9, and 15 are objected to because of the following informalities:
In Claim 2 Lines 1-2, “the same radial plane” should be revised to “a same radial plane” to ensure proper antecedent basis.
In Claim 5 Lines 1-2, “the periphery of the fan” should be revised to “a periphery of the fan” to ensure proper antecedent basis.
In Claim 8 Line 2, “each one manifold separate to the other” should be revised to “each one manifold of the manifolds separate to an other manifold of the manifolds” to ensure proper antecedent basis.
In Claim 9 Lines 1-2, “wherein the spray nozzles of one manifold are of a different flowrate and/or spray pattern as the other manifold” should be revised to “wherein the spray nozzles of one manifold of the manifolds are of a different flowrate and/or spray pattern as the spray nozzles of an other manifold of the manifolds” to ensure proper antecedent basis. 
In Claim 15 Line 1, “A system according to claim 14” should be revised to “The system according to Claim 14” to ensure proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 is indefinite because Lines 1-2 state “wherein the spray nozzles of one manifold are of a different flowrate and/or spray pattern as the other manifold” and it is not clear if the spray nozzles are produced by a process using a different flowrate and/or spray pattern, if the spray nozzles are configured to spray liquid with a different flowrate and/or spray pattern, or something else.  For the purpose of examination, Claim 9 Lines 1-2 will be interpreted to state “wherein the spray nozzles of one manifold of the manifolds are configured to spray liquid with a different flowrate and/or spray pattern when compared to liquid sprayed by the spray nozzles of an other manifold of the manifolds”.
Claim 15 is indefinite because Lines 1-2 state, “wherein liquid not exiting through spray nozzles then exits the spray heads via separate lines, each equipped with its own valves” and it is not clear if “each” is referring to each separate line, each spray head, each manifold, or each spray nozzle.  Furthermore, if “each” is referring to each separate line, it is not clear if each line has one valve or if each line has multiple valves (Based on Fig. 5a each line has one valve).  For the purpose of examination, based on the disclosure as a whole, Claim 15 Lines 1-2 will be interpreted to state “wherein liquid not exiting through spray nozzles then exits the spray heads via separate lines, each line equipped with its own valve”.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-8, 11-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3,013,728 to Banovac (“Banovac”).
As to Claim 1, Banovac discloses a spray head (See “first spray head” in Annotated Fig. 1) for an agricultural sprayer (See Annotated Fig. 1, Col. 2 Line 51 “agricultural sprayer”), the spray head including a fan (See Annotated Fig. 2, the fan includes #31, #41, and #50) with a central axis (See Annotated Fig. 2), the spray head also including dual liquid manifolds (Fig. 3 #61 and 62 “two manifolds”) coaxial about the fan's central axis (See Annotated Fig. 2 and Fig. 4), each manifold having a plurality of spray nozzles (Fig. 4 #60, “spray nozzle”) positioned to be capable of spraying liquid into air exiting the fan (See Fig. 10 and Col. 4 Lines 70-75), and each manifold having a liquid inlet (See Annotated Fig. 4, the inlets to each manifold are at the pipes #17 and #18) and a liquid outlet (See Annotated Fig. 4, a liquid outlet for each manifold is through a nozzle #60) so as to permit individual control of liquid through each manifold (See Col. 4 Lines 21-27).
As to Claim 2, in reference to the spray head of Banovac as applied to Claim 1 above, Banovac further discloses wherein the manifolds are in the same radial plane (See Figs. 4 and 5).

As to Claim 5, in reference to the spray head of Banovac as applied to Claim 1 above, Banovac further discloses wherein the manifolds are at or near the periphery of the fan (See Annotated Fig. 2, the dual manifolds surround the fan, encircling #51).
As to Claim 7, in reference to the spray head of Banovac as applied to Claim 1 above, Banovac further discloses including a housing (See Annotated Fig. 2) for mounting the fan and the manifolds thereto (See Annotated Fig. 2, the fan is within the housing, and the dual manifolds are mounted onto the housing).
As to Claim 8, in reference to the spray head of Banovac as applied to Claim 1 above, Banovac further discloses wherein individual control of the manifolds is provided for each one manifold separate to the other (See Col. 4 Lines 21-27).
As to Claim 11, in reference to the spray head of Banovac as applied to Claim 1 above, Banovac further discloses wherein the manifolds are part-annular (See Fig. 4, the manifolds are partially ring-shaped).
As to Claim 12, in reference to the spray head of Banovac as applied to Claim 1 above, Banovac further discloses wherein the spray head includes one or more additional manifolds (See Annotated Fig. 1 and Annotated Fig. 8).
As to Claim 14, in reference to the spray head of Banovac as applied to Claim 1 above, Banovac further discloses a system of spray heads (See Annotated Fig. 1 and Annotated Fig. 8), the system including at least two of the spray heads of claim 1 (See Annotated Fig. 1 and Annotated Fig. 8, the system of spray head includes a first spray head and a second spray head), each spray head in fluid communication with each other spray head (See Annotated Fig. 8), the system including two incoming 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Banovac or, in the alternative, under 35 U.S.C. 103 as obvious over Banovac in view of US Patent 4,823,268 to Giles et al. ("Giles").
As to Claim 9, in reference to the spray head of Banovac as applied to Claim 1 above, Banovac discloses wherein the spray nozzles of one manifold are of a different flowrate and/or spray pattern as the other manifold (See Fig. 4, the nozzles on the dual manifolds are each at different locations and thus will each spray liquid with different patterns based on a position of the nozzle, a direction the nozzle is pointed towards, and effects of gravity on sprayed liquid).
Furthermore, Giles discloses a spray head (Fig. 3 #100 “orchard sprayer”) for an agricultural sprayer (Fig. 1 #10 “mobile unit”) the spray head including a fan (Fig. 1 #26 “fan blade”) with a central 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spray head of Banovac as applied to Claim 1 above such that the spray nozzles of one manifold of the manifolds are configured to spray liquid with a different spray pattern when compared to liquid sprayed by the spray nozzles of an other manifold of the manifolds, as taught by Giles, for the purpose of spraying an optimal amount of liquid based on an intended target (Col. 17 Lines 32-37).
Claim Rejections - 35 USC § 103
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Banovac in view of Giles.
As to Claim 13, in reference to the spray head of Banovac as applied to Claim 1 above, Banovac further discloses wherein the spray head includes one or more additional manifolds (See Annotated Fig. 8), each additional manifold also having a plurality of spray nozzles positioned to be capable of spraying liquid into air exiting the fan (See Figs. 8 and 10, Col. 4 Lines 70-75), and each additional manifold also having a liquid inlet (Fig. 8 # 63 and #64 “inlets”) and a liquid outlet (See Annotated Fig. 8, the liquid outlets are nozzles #60).

However, Giles discloses a spray head (Fig. 3 #100 “orchard sprayer”) for an agricultural sprayer (Fig. 1 #10 “mobile unit”) the spray head including a fan (Fig. 1 #26 “fan blade”) with a central axis (See Annotated Fig. 1), the spray head also including dual liquid manifolds (Fig. 3 #102 and #104 “manifolds”) each manifold having a plurality of spray nozzles (Fig. 1 #28 “nozzles”) positioned to be capable of spraying liquid into air exiting the fan (Col. 15 Lines 30-35), and each manifold having a liquid inlet (See Annotated Fig. 3, Col. 15 Lines 13-28) and a liquid outlet (See Annotated Fig. 3, a liquid outlet for each manifold is through a nozzle #28) so as to permit individual control of liquid through each manifold (Col. 15 Lines 13-28), wherein the spray head includes one or more additional manifolds (Fig. 3 #106 “manifold”), each additional manifold also having a plurality of spray nozzles positioned to be capable of spraying liquid into air exiting the fan (See Figs. 1 and 3., Col. 15 Lines 30-35), and each additional manifold also having a liquid inlet (See Annotated Fig. 3, Col. 15 Lines 13-28) and a liquid outlet (See Annotated Fig. 3, a liquid outlet for each manifold is through a nozzle #28) so as to permit individual control of liquid through each manifold separate to each other manifold (Col. 15 Lines 13-28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spray head of Banovac as applied above to implement controls to permit individual control of liquid through each manifold separate to each other manifold, as taught by Giles, for the purpose of optimally spraying a target based on the size and location of the target (Col. 7 Lines 21-26).

15 is rejected under 35 U.S.C. 103 as being unpatentable over Banovac in view of US Patent 4,723,709 to Curran Jr. (“Curran”).
Regarding Claim 15, in reference to the system of Banovac as applied to Claim 14 above, Banovac does not disclose wherein liquid not exiting through spray nozzles then exits the spray heads via separate lines, each equipped with its own valves to allow draining of each of the manifolds either consecutively or concurrently.
However, Curran discloses a spray head (Fig. 3 #1 “spraying apparatus”) for an agricultural sprayer (Fig. 1 #2 “tractor”), the spray head including dual liquid manifolds (Fig. 9 #46 and #46’ “spray boom manifolds”) each manifold having a plurality of spray nozzles (Fig. 9 #10 and #10’ “nozzles”) positioned to be capable of spraying liquid (Col. 4 Line 5), and each manifold having a liquid inlet (See Annotated Fig. 9) and a liquid outlet (See Annotated Fig. 9) so as to permit individual control of liquid through each manifold (Per Col. 5 Lines 3-65 it is understood that each manifold can be individually controlled manually or using a programmed controller), wherein liquid not exiting through spray nozzles then exits the spray head via separate lines (See Annotated Fig. 9), each equipped with its own valves (Fig. 9 #22 and #22’ “drain valves”) to allow draining of each of the manifolds either consecutively or concurrently (See Col. 7 Lines 43-47, it is understood that the drain valves can be opened at the same time or in sequence to allow each of the manifolds to drain liquid). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Banovac as applied to Claim 14 above such that liquid not exiting through spray nozzles then exits the spray heads via separate lines, each equipped with its own valves to allow draining of each of the manifolds either consecutively or concurrently, as taught by Curran, for the purpose of reducing environmental stress from unused liquid (Col. 7 Lines 47-50). 

    PNG
    media_image1.png
    599
    1188
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    676
    773
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    823
    859
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    519
    716
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    792
    830
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    912
    653
    media_image6.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        January 10, 2022